 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8    UNITED STATES OF AMERICA,                      ) 2:17-CR-076-RFB
                                                     )
 9                          Plaintiff,               )
                                                     )
10           v.                                      ) Final Order of Forfeiture
                                                     )
11    JEFFREY ALAN JAMES,                            )
                                                     )
12                          Defendant.               )
13          This Court found that Jeffrey Alan James shall pay the in personam criminal forfeiture

14 money judgment of $905 pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); Title 18, United States

15 Code, Section 981(a)(1)(C) with Title 28, United States Code, Section 2461(c); and Title 21,

16 United States Code, Section 853(p). Superseding Criminal Information, ECF No. 65;

17 Government’s Memorandum in Support of Guilty Plea Without Plea Agreement, ECF No. 59;

18 Arraignment and Plea, ECF No. 69; Preliminary Order of Forfeiture, ECF No. 71.

19          This Court finds that the United States of America may amend this order at any time to

20 add subsequently located property or substitute property to the forfeiture order pursuant to Fed.

21 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

22          The in personam criminal forfeiture money judgment amount of $905 complies with

23 Honeycutt v. United States, ___U.S.___, 137 S. Ct. 1626 (2017).

24          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the

25 United States recover from Jeffrey Alan James the in personam criminal forfeiture money

26 judgment of $905 pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Title 18, United States
 1 Code, Section 981(a)(1)(C) with Title 28, United States Code, Section 2461(c); and Title 21,

 2 United States Code, Section 853(p).

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send copies

 4 of this Order to all counsel of record and three certified copies to the United States Attorney’s

 5 Office, Attention Asset Forfeiture Unit.

 6          DATED this 8th        November
                       ___ day of ________________, 2018.

 7

 8

 9                                                RICHARD F. BOULWARE, II
                                                  UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                     2
 1                                    PROOF OF SERVICE

 2        A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3 November 6, 2018.

 4                                                    /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5                                                   FSA Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                 3
